Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 2-4 and 6-8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
add something about “bypass(ing) serial(ly) connected battery units”
Claim Objections
Claims 2-4 and 5-8 are objected to because of the following informalities: 
In claims 2 and 5 the applicant claims “a/the first voltage” while in claims 3, 4, 7, and 8 the applicant claims “a/the second voltage”. As the latter claims do not depend upon claims 2 and 5, this relationship is improper and serves to reduce the clarity of the claims (having claimed a “second voltage” without a “first voltage” reduces clarity). The examiner suggests either the latter claims depend upon claims 2 and 5, or claiming the “first voltage” as the “discharging threshold voltage” and claiming the “second voltage” as the “charging threshold voltage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockerhoff (USPGPN 20150028817).
Independent Claim 1, Brockerhoff discloses a method of managing (Figs. 4-10, esp. 6-10) batteries (100, 10, see Figs. 1A-3) for a power supply system, the power supply system comprising a plurality of battery units (100-1 to 100-N) connected in series to form a battery path, the method comprising: sensing a battery voltage of each battery unit of the power supply system (see Fig. 11, ¶’s [106-110]); and for each battery unit, controlling a switching unit corresponding to the each battery unit according to the battery voltage of the each battery unit, such that the each battery unit is selectively serially connected to or bypasses the battery path (switches shown in Figs. 1A-3, esp. 1A-1C, as S1/S1’, described as bypass or “second configuration”, see ¶’s [27-30, 37-40, 46. 47, 49-53, 58, 63, 65, 71, 76, 83, 84, 90, 91, 97, 103, 110; first configuration is the serial connection with the other batteries) .
Dependent Claim 2, Brockerhoff discloses wherein the step of controlling the switching unit corresponding to the each battery unit according to the battery voltage of the battery unit, such that the each battery unit is selectively serially connected to or bypasses the battery path comprises: when the power supply system performs a discharging operation, comparing the battery voltage of the each battery unit with a first voltage; when the battery voltage of the each battery unit is smaller than or equal to the first voltage, determining not to couple the switching unit to the each battery unit, such that the each battery unit bypasses the battery path and the each battery unit does not perform the discharging operation; and when the battery voltage of the each battery unit is greater than the first voltage, determining to couple the switching unit to the each battery unit, such that the each battery unit is serially connected to the battery path and performs 
Dependent Claim 3, Brockerhoff discloses the step of for each battery unit, controlling the switching unit corresponding to the each battery unit according to the battery voltage of the battery unit, such that the each battery unit is selectively serially connected to or bypasses the battery path comprises: when the power supply system performs a charging operation, comparing the battery voltage of the each battery unit with a second voltage; when the battery voltage of the each battery unit is greater than or equal to the second voltage, determining not to couple the switching unit to the each battery unit, such that the each battery unit bypasses the battery path and the each battery unit does not perform the charging operation; and when the battery voltage of the each battery unit is smaller than the second voltage, determining to couple the switching unit to the each battery unit, such that the each battery unit is serially connected to the battery path and performs the charging operation (see Fig. 7, ¶’s [80-86], which compares the voltage with a charging threshold, and bypasses, i.e. puts in a second configuration, when the voltage is above the threshold; Fig. 9 could apply, as an overcharged battery would qualify as a defective battery, though it is not inherent or explicitly described as a reason).
Independent Claim 5, Brockerhoff discloses a power supply system (Figs. 1A-3 and 11), comprising: a plurality of battery units (100-1 to 100-N in Figs. 2 & 3, 10 in Figs. 1A-1C) for storing power; a plurality of switching units corresponding to the plurality of battery units respectively, wherein each switching unit is configured to switch a corresponding battery unit to be selectively serially connected to the battery path or bypass the battery path (switches shown in Figs. 1A-3, esp. 1A-1C, as S1/S1’, described as bypass or “second configuration”, see ¶’s [27-30, 37-40, 46. 47, 49-53, 58, 63, 65, 71, 76, 83, 84, 90, 91, 97, 103, 110; first configuration is the 
Dependent Claim 6, Brockerhoff discloses when the power supply system performs a discharging operation, the processing circuit compares the battery voltage of the each battery unit with a first voltage, the processing circuit determines not to couple the switching unit to the each battery unit such that the each battery unit bypasses the battery path and does not perform the discharging operation when the battery voltage of the each battery unit is smaller than or equal to the first voltage, and the processing circuit determines to couple the switching unit to the each battery unit such that the each battery unit is serially connected to the battery path and performs the discharging operation when the battery voltage of the each battery unit is greater than the first voltage (see Figs. 6 and 9, ¶[50] describes that the voltage can be the defective bypass reason for Fig. 9, while Fig. 6 see ¶’s [73-78]).
Dependent Claim 7, Brockerhoff discloses when the power supply system performs a charging operation, the processing circuit compares the battery voltage of the each battery unit with a second voltage, the processing circuit determines not to couple the switching unit to the each battery unit such that the each battery unit bypasses the battery path and does not perform the charging operation when the battery voltage of the each battery unit is greater than or equal to the second voltage, and the processing circuit determines to couple the switching unit to the each battery unit such that the each battery unit is serially connected to the battery path and .
Claims 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over (USPGPN 20150028817).
Dependent Claim 4, Brockerhoff discloses generating a battery unit number signal according to the number of battery units included in the battery path of the power supply system; wherein a charging voltage is adjusted according to the battery unit number signal during the charging operation and the charging voltage is equal to a product of the number of battery units included in the battery path of the power supply system and the second voltage (¶[23] describes adapting the charging voltage to the current operating conditions, i.e. the charging voltage is adjusted by the selection of the battery blocks selected, see Fig. 7, where one having ordinary skill in the art understands that otherwise, the batteries would be damaged if the at least three batteries shown in Figs. 2 & 3, each with a hypothetically 5V max voltage are charged with 15V, and when one battery is bypassed, now the batteries remaining are charged with 7.5V each, while if the charging voltage is not high enough to charge the batteries at 5V each, say 10V, then the batteries could not be charged together; thus it would have been obvious to a person having ordinary skill in the art to protect a cell from overcharging/overvoltage while also providing enough voltage to charge the serially connected battery units, see KSR C).
Dependent Claim 8, Brockerhoff discloses the processing circuit further generates a battery unit number signal according to the number of battery units included in the battery path .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TW 201126865 (cited by applicant)
TW I635687 (cited by applicant)
US 20030160593 A1 & US 20050083016 A1 (Yau et al; Fig. 3)
Aurora Flight Sciences Corp (US: 20200274386, 20200274371, 20200274368, 20200274203; Fig. 7c)
US 20150137873 A1 (Fig. 4; title says for bypass)
US 20170179713 A1 (Figs. 13A-14)
US 20090206679 A1 (Figs. 4a-5)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859